Citation Nr: 1142151	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II as a result of exposure to herbicides.

2.  Entitlement to service connection for bilateral charcot joints, claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for bilateral foot drop, claimed as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for cataracts, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in April 2009, when the case was remanded for additional development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicide agents in the United States during service at Fort Dix, New Jersey.  VA is required to follow certain protocol when verifying exposure to herbicides in locations other than Vietnam or Korea.  See M21-1MR IV.ii.2.C.10.1.  This includes furnishing a detailed description of the alleged exposure to the Compensation & Pension Service and then requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the alleged exposure to herbicides remains unconfirmed, a verification attempt through the Joint Services Records Research Center (JSRRC) is required.

In its April 2009 remand, the Board directed the RO/AMC to contact the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides at Fort Dix, New Jersey.  However, it does not appear that this was done.

The Board directed the RO/AMC to: 

send a request to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service at Fort Dix, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  All attempts to verify such exposure, and responses received, should be documented in the claims file.

In June 2009, the RO/AMC sent a letter to the Veteran with information including the statement: "We have contacted Joint Services Records Research Center in an attempt to verify your herbicide exposure.  It may take a few months to receive a response."  However, there is no other indication in the claims-file that a request to the JSRRC was ever sent, nor is there documentation of any response from the JSRRC in the claims-file.  The claims-file does contain documentation of a request for information sent to National Personnel Records Center (NPRC) in June 2009, with a negative response received four days later.  The February 2010 supplemental statement of the case makes multiple references to the NPRC inquiry, but contains no suggestion that a JSRRC verification request was ever actually undertaken or completed.

Thus, while the Board regrets further delaying appellate review, in order to comply with the Board's prior remands the RO/AMC must contact JSRRC for verification of exposure to herbicides at Fort Dix, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  See Stegall v. West, 11 Vet.App. 268 (1998).

The claim of entitlement to service connection for diabetes is directly dependent upon proper development of evidence to attempt to verify the Veteran's allegations of herbicide exposure.  Each of the other service connection claims on appeal are claimed as secondary to diabetes, and are thus inextricably intertwined with the diabetes service connection claim.  Therefore, proper appellate review of all of the issues on appeal cannot proceed until the development directed below is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a request to the JSRRC for verification as to whether the Veteran was exposed to herbicide agents as alleged during his period of service at Fort Dix, in accordance with the instructions set forth in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  All attempts to verify such exposure, and responses received, should be documented in the claims file.

2.  After completion of the above, the RO should review the expanded record, to include any additional evidence submitted by the Veteran and otherwise developed since the statement of the case, and readjudicate all of the issues on appeal.  If any claim remains denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  The case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


